PER CURIAM.
The Department’s order directing the removal of appellant’s signboard near Interstate Highway 10 in Jackson County is AFFIRMED. Section 479.11, Florida Statutes (1979); Henderson Sign Service v. Dept. of Transportation, 390 So.2d 159 (Fla. 1st DCA 1980). As in Henderson we do not rule on the question of compensation; rather, we remand that issue to the Department to abide the Supreme Court’s decision in La-Pointe Outdoor Advertising v. Dept. of Transportation, 382 So.2d 1347 (Fla. 4th DCA 1980), cert. granted (Fla.1980).
ROBERT P. SMITH, Jr., ERVIN and BOOTH, JJ., concur.